Citation Nr: 0531472	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-18 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement of an increased disability rating in excess 
of 30 percent for post traumatic stress disorder (PTSD) prior 
to January 21, 2000; in excess of 50 percent from January 21, 
2000 through July 9, 2003; and in excess of 70 percent 
thereafter.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for recurrent rectal abscess with fistula, 
status post hemorrhoidectomy and fistulectomy.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran appeared and testified at a video conference 
hearing before a member of the Board in December 2001.  The 
Board remanded the appeal to the Appeals Management Center 
(AMC) in October 2003 for further development.  A 
Supplemental Statement of the Case was issued in January 
20005, and the veteran's appeal has been returned to the 
Board for final consideration.

The Board notes that the veteran has submitted additional 
evidence since the issuance of the January 2005 Supplemental 
Statement of the Case.  He also submitted a written waiver of 
AOJ consideration of this additional evidence in May 2005.  
The Board may, therefore, proceed without prejudice to the 
veteran.






FINDINGS OF FACT

1.  Prior to December 21, 1998, the veteran's PTSD was 
productive of no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  

2.  Since December 21, 1998, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  The veteran's recurrent rectal abscess with fistula is 
not productive of extensive leakage and fairly frequent 
involuntary bowel movements, or complete loss of sphincter 
control.  

4.  The veteran has been unable to maintain substantially 
gainful employment since February 23, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD were not met prior to December 21, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.130, Diagnostic Code 941 (2005).

2.  The criteria for a disability rating of 70 percent, but 
no higher, for PTSD are met as of December 21, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.130, Diagnostic Code 941 (2005).





3.  The criteria for a disability rating in excess of 30 
percent for recurrent rectal abscess with fistula, status 
post hemorrhoidectomy and fistulectomy, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.114, Diagnostic Codes 7332 and 7335 (2005).

4.  The criteria for a TDIU rating have been met as of 
February 23, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the VA's notice and duty to 
assist requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notices were provided to the veteran in 
April 2001 and August 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claims were filed in April and June 
1997 and initially adjudicated in March 1998, before the 
enactment of the law requiring this notice.  In April 2001, 
the RO notified the veteran by letter of the first, second 
and third elements required by the Pelegrini II Court as 
stated above as to his claims for increased ratings.  In 
October 2003, the Board remanded the veteran's claims to the 
Appeals Management Center (AMC) for further development.  In 
August 2004, the AMC notified the veteran by letter of the 
first, second and third elements required by the Pelegrini II 
Court as stated above as to all claims.  The RO readjudicated 
the veteran's claims and issued a Supplemental Statement of 
the Case in January 2005.  By means of the various ratings, 
Statements of the Case and Supplemental Statements of the 
Case, the veteran was advised of the specific reasons why 
these particular claims were denied, and the information and 
evidence needed to substantiate the claims. 

He has also been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claims.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records are in the file.  The veteran did not 
identify any private treatment records related to the claims.  
The veteran was notified in the rating decisions, Statements 
of the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not documented that any additional 
evidence exists.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in December 1998, June 2003 and July 2003.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  The veteran 
has not reported receiving any recent treatment (other than 
at VA, which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  Since the issues in this case are 
entitlement to increased ratings, the present level of the 
disabilities is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2005).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The criteria for a 30 percent rating are:

Occupational and social impairment with 
an occasional decrease in work efficiency 
and intermittent periods of an inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, or recent events).  

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2005).

The medical records show Global Assessment of Functioning 
(GAF) scores of 48 and 55.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations conducted in December 1998 and 
July 2003; and VA treatment records from October 1997 
through December 1993.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

After considering all the evidence, the Board finds that the 
veteran is entitled to a disability rating of 70 percent, but 
no higher, for his service-connected PTSD as of December 21, 
1998.  The veteran underwent VA examination on December 21, 
1998.  At that examination, the veteran reported that he 
experiences nightmares, depression, anxiety attacks, 
intrusive thoughts about Vietnam, survivor guilt, shortness 
of temper, and poor concentration.  He reported that he has 
had numerous jobs but could not keep them due to poor 
concentration and intrusive thoughts.  He is divorced with no 
children.  He reported no legal problems.  Mental status 
examination revealed the veteran appeared to the interview 
fairly neatly dressed.  His affect was constricted, and his 
mood was depressed and anxious.  He reported crying spells, 
and he was labile during the interview.  He referred 
nightmares one to two times per week, flashbacks, startle 
reaction to noises, and feelings of a foreshortened future.  
He stated he does not like talking about Vietnam.  He 
reported that he began hearing voices in February 1998, a 
problem he never had before.  The examiner noted that these 
voices are related to some paranoid ideations in that the 
veteran feels that somebody is going to kill him and they are 
calling his name.  He admitted to suicidal thoughts, but no 
intent.  He denied homicidal ideations.  No psychomotor 
retardation was present.  He described himself as a loner, 
not trusting people, and has trouble in crowded places.  He 
stays mainly to himself because of his paranoid thoughts.  He 
does not feel secure in any place.  He mainly had problems 
with concentration.  His memory for remote and recent events 
was good.  He was oriented times four, and his speech was 
normal in rate and flow, with no irrelevant, illogical or 
obscure speech patterns.  No obsessive or ritualistic 
behavior was observed.  He sleeps three to four hours at 
night because wakes up because of nightmares and is unable to 
go back to sleep.  His insight and judgment were fair.

The examiner's assessment was PTSD, severe and chronic, and 
alcohol and marijuana abuse in full remission.  The examiner 
stated that the veteran has severe problems related to the 
social environment such as marital difficulties (divorced at 
present with no significant other) and works only four hours 
a day part time.  The examiner assigned a GAF score of 48 due 
to serious symptoms such as suicidal ideations on and off, 
depressed moods, poor sleep, nightmares, and flashbacks and 
with serious impairment in social and occupational 
functioning (he has no friends and is barely able to keep a 
job).

The Board finds the disability picture depicted at the 
December 1998 VA examination more closely resembles a 70 
percent disability rating.  The examiner found that the 
veteran had serious symptoms and serious impairment in social 
and occupational functioning.  He experiences such symptoms 
as nightmares, flashbacks, intrusive thoughts, poor 
concentration, depression, anxiety, lability, startle 
reaction, avoidance of things that remind him of Vietnam, 
paranoid ideations combined with auditory hallucinations, and 
isolation.  The veteran is not entitled to a higher rating of 
100 percent because, although he reported auditory 
hallucinations, the examiner stated that they appear to be 
related to his paranoid ideations and thus doe not appear to 
be true auditory hallucinations.  In addition, a review of 
his subsequent treatment records indicates that the auditory 
hallucinations are controlled with the use of medication.  
Otherwise there is no evidence of gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name

The veteran is not entitled to a rating higher than 30 
percent for the period prior to December 21, 1998 because the 
medical evidence does not show the veteran had such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
treatment records do show some increased paranoid thinking of 
being watched and followed with auditory hallucinations of 
someone calling his name in October 1997, but they also show 
that his mood ranged from euthymic to only mildly depressed, 
his affect ranged from full to constricted, and he had no 
suicidal or homicidal ideations.  In November 1997, the 
treatment records show that he denied any auditory 
hallucinations and his PTSD was stable.  Thus his disability 
picture more closely resembled a 30 percent rating prior to 
December 21, 1998.

The veteran is, therefore, not entitled to a disability 
rating higher than 30 percent prior to December 21, 1998, but 
is entitled to a disability rating of 70 percent, but no 
higher, thereafter.

Recurrent Rectal Abscess

The veteran is seeking an increased rating for his service-
connected recurrent rectal abscess with fistula, status post 
hemorrhoidectomy and fistulectomy.  The veteran essentially 
contends that the impairment caused by this disability is 
sufficient to warrant at least a 60 percent evaluation under 
the criteria of Diagnostic Code (DC) 7335.  

The veteran's recurrent rectal abscess with fistula is 
currently rated 30 percent disabling under the criteria of 
Diagnostic Code 7335, pertaining to fistula in ano, which 
directs that evaluations be made under the criteria for 
impairment of sphincter control, which is Diagnostic Code 
7332.  38  C.F.R. § 4.114, Diagnostic Code 7335 (2005).  

Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent rating.  Extensive leakage and 
fairly frequent involuntary bowel movements warrants a 60 
percent disability rating.  Occasional involuntary bowel 
movement, necessitating wearing of a pad, is evaluated as 30 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332 
(2005).

After considering all the evidence, the Board concludes that 
the preponderance of the evidence is against granting an 
increased rating for the service-connected recurrent rectal 
abscess with fistula.  The veteran testified at his Board 
hearing that he has involuntary bowel movement due to 
multiple surgeries for his recurrent rectal abscess.  He 
testified that every time he has a voluntary bowel movement, 
involuntary bowel movement will follow. He stated that he 
wears pads, has to change his clothing two or three times a 
day, and has to bathe sometimes twice a day.  He also 
testified, however, that he has conditioned himself to be 
able to hold it if he is out in public until he gets home.

VA treatment records from July 1997 through September 2004 
reveal only occasional complaints and treatment for his 
problems.  In December 1997, the veteran complained of and 
was treated for a two centimeter cyst on the outer aspect of 
the rectum.  The treatment records show that three days later 
the veteran reported that it had ruptured and resolved.  An 
August 1999 treatment record notes that the veteran reported 
having a rectal exam done in January 1999 that was normal.  A 
December 2003 gastrointestinal progress note indicates that 
the veteran was seen for the first time and was referred to 
check on rectal abscess.  The veteran reported that the last 
surgery was in 1995.  It is noted that he still exhibits 
rectal incontinence and blood per stool.  He reported passing 
blood post bowel movements the previous week and current 
"rectal swelling."  It is also noted that a barium enema 
was conducted in May 2003, which showed scattered 
diverticulosis throughout the colon but could not exclude 
small polyps due to retained fecal debris.  

The veteran underwent a colonoscopy in April 2004.  It was 
noted that the sphincter tone was normal.  Findings included 
a single pedunculated polyp seen in the transverse colon and 
removed, multiple medium scattered diverticula in the sigmoid 
and descending colon, and moderate internal hemorrhoids.  A 
September 2004 treatment record shows the veteran complained 
of blood in his stool for two weeks.  The assessment was 
rectal bleeding probably due to diverticulosis versus 
hemorrhoids.  

The evidence also includes the reports of two VA 
examinations.  The first examination was conducted in 
December 1998.  The veteran reported complaints of daily 
stool problems, hemorrhoids that bleed twice a week, and use 
of Preparation H daily.  Physical examination revealed his 
rectum and sphincter tone was laxed and looked abnormal.  
There was evidence of fecal leakage present.  The size of his 
rectum was enlarged but there was no fissure present.  He had 
hemorrhoids present at the 7 o'clock and 5 o'clock positions.  
The diagnosis was rectal abscess with fistula, status post 
hemorrhoidectomy and fistulectomy.  The examiner noted the 
veteran had no fissures, and severe degree of leakage from 
the fistula but without involuntary bowel movements.

The second VA examination was conducted in June 2003.  The 
veteran complained of the sensation of impending bowel 
movement but stated he is able to control it.  He said that 
later though, after he has a normal bowel movement, he has 
soilage due to incontinence of residual stool.  He reported 
that, for this reason, he must wear a pad, which he has to 
change after each bowel movement.  Digital rectal examination 
was abnormal with a point of maximal discomfort at the 7 to 8 
o'clock position and a possible palpable sphincteric defect.  
Sensation appeared normal.  The veteran was unable to 
generate a significant squeeze around the examining finger.  
The examiner stated there is mild deformity at this point.  
Anoscopy revealed no significant hemorrhoid disease, no 
active internal openings, and no obvious submucosal abscess.  
No stool was noted in the veteran's underwear.  The 
impression was history of multiple incisions and drainages 
and fistulotomy of apparent perirectal abscess and a possible 
long standing sphincteric injury.  The examiner recommended 
an endorectal ultrasound and an anorectal manometry to better 
document the sphincteric abnormality.  An appointment for a 
manometry was set up in July 2003, but it is noted in the 
claims file that the veteran failed to show for it.  

In light of these findings, the Board concludes that the 
veteran's service-connected recurrent rectal abscess with 
fistula is more consistent with a 30 percent rating under the 
criteria of DC 7335.  The veteran is not entitled to higher 
disability rating because of the absence of evidence of 
extensive leakage and fairly frequent involuntary bowel 
movements, or complete loss of sphincter control.  Although 
the veteran testified that he has involuntary bowel movements 
at his hearing, the medical evidence shows instead leakage 
after having a voluntary bowel movement.  The veteran himself 
reported that it is only after he has a normal bowel movement 
does he have soilage due to incontinence of residual stool.  
For these reasons, the veteran's disability picture is more 
accurately reflected by the 30 percent disability rating.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected recurrent rectal abscess with fistula.  
Accordingly, the benefit sought on appeal is denied.   

III.  Analysis - TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for two disabilities.  
Pursuant to this decision, his PTSD is evaluated as 70 
percent disabling as of December 21, 1998.  His service-
connected rectal abscess with fistula, however, remains rated 
as 30 percent disabling.  His combined rating as of January 
1999 is, therefore, 80 percent.   Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) 
(2005).  However, the evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The evidence of record consists of the veteran's statements 
and testimony, VA treatment records, employment records, 
income records, and Vocational Rehabilitation records.  After 
considering all the evidence, the Board finds that the 
veteran is entitled to a TDIU rating as of February 23, 1999.  
The Board finds that February 23, 1999 was the last date the 
evidence shows that the veteran was able to maintain 
substantially gainful employment.  The veteran's vocational 
rehabilitation records reveal that he was seen in April 1999 
and reevaluated for these benefits.  These records also show 
that the veteran called his counselor on February 23, 1999 
and reported that he had just been fired from his job due to 
some problem with a co-worker.  

Furthermore, the evidence shows that after February 23, 1999 
the veteran was unable to obtain more than marginal 
employment.  Income information submitted showed that in 1998 
the veteran earned more than $12,000, but afterward he made 
half or less of that in 1999 and 2000.  Employment 
information obtained showed that the veteran held two jobs, 
one in 2000 for less than a month and the other from January 
2000 through August 2001 as a temporary laborer.  Although it 
appears that the veteran maintained employment from January 
2000 through August 2001, the income records show that he 
only made $4,603 in 2000.  It is clear, therefore, that this 
employment was only marginal and not significant enough to 
constitute substantially gainful employment.

The veteran is not, however, entitled to a TDIU earlier than 
February 23, 1999.  The records indicate that the veteran was 
accepted numerous times into vocational rehabilitation from 
November 1978 through April 1999, although he failed to 
complete any of his programs.  In considering the veteran for 
these benefits, it was found to be feasible for the veteran 
to pursue a vocational goal although he had a serious 
employment handicap.  The last such finding was in April 
1999.  In addition, VA medical records show that in March 
1998 that the veteran was employed and was assessed to be 
working on an average and above average level in all work 
areas.  The VA records also show that the veteran remained 
employed from February 1989 through February 1999.  Thus he 
was able to maintain employment prior to February 23, 1999.

For the foregoing reasons, the Board finds that the veteran 
is entitled to a TDIU as of February 23, 1999, but no earlier


ORDER

Entitlement of an increased disability rating in excess of 30 
percent for post traumatic stress disorder prior to December 
21, 1998 is denied.

Entitlement to an increased disability rating to 70 percent 
as of December 21, 1998 is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 30 
percent for recurrent rectal abscess with fistula, status 
post hemorrhoidectomy and fistulectomy, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted as of February 23, 1999, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


